Citation Nr: 1637053	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left ankle impingement with tendonitis.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel











INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Throughout the period on appeal the Veteran's left ankle impingement with tendonitis has been manifested by plantar flexion of approximately zero to 20 degrees, dorsiflexion of zero to 10 degrees, and contributing factors of pain, weakness, fatigability and/or incoordination and additional limitation of functional ability of the joint during flare-ups or repeated use over time.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's favor, the criteria for a disability rating of 20 percent for left ankle impingement with tendonitis were approximated.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5271-5024 (2015).



Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Moreover, given the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40 (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014);  
38 C.F.R. §§ 4.2, 4.6 (2015).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran's left ankle impingement with tendonitis has been evaluated under DC 5271-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).  

Under DC 5271, limited motion of the ankle, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating; a 20 percent evaluation represents the maximum rating available under DC 5271.

Under DC 5024, the Veteran's disability is rated on limitation of motion of affected parts as degenerative arthritis.  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id; see also 38 C.F.R. 
§ 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  A higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The normal range of motion of the ankle is from zero to 45 degrees of plantar flexion, and from zero to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II (2015).

In January 2012, the Veteran was afforded a VA ankle examination.  He reported flare-ups involving an inability to walk for long periods and the ankle feeling like it would give way.  Left ankle plantar flexion was from zero to 25 degrees with objective evidence of pain at endpoint, and dorsiflexion was from zero to 10 degrees with pain at endpoint.  After repetitive testing, plantar flexion was zero to 20 degrees and dorsiflexion was zero to 10 degrees.  After repetitive use, the left ankle demonstrated less movement than usual, weakened movement, pain on movement and interference with sitting, standing and weight-bearing.  There was pain on palpation.  Muscle strength testing was 4 out of 5 in both plantar flexion and dorsiflexion.  There was no evidence of joint instability or ankylosis.  Imaging studies revealed no evidence of an abnormality.  He used an ankle brace for ambulation to stabilize the left ankle.  The examiner opined that his disability affected his ability to work because his job required him to stock shelves and be on his feet for prolonged periods, which he was unable to do without frequent breaks.  

In January 2014, the Veteran was afforded a second VA ankle examination.  He reported having flare-ups described as sharp, throbbing pain with swelling, problems walking and with all functions of the ankle.  Left ankle plantar flexion was zero to 20 degrees, with pain at 10 degrees, and dorsiflexion was zero to 10 degrees, with pain at 5 degrees.  After repetitions, plantar flexion was zero to 15 degrees and dorsiflexion was zero to 10 degrees.  It was also noted after repetitive use, he experienced less movement than normal, excess fatigability, pain, swelling and disturbance of locomotion.  Muscle strength testing revealed normal strength.  Testing with the talar tilt   (inversion/eversion stress) demonstrated some joint laxity.  There was no ankylosis.  He was now using the ankle brace for support of pain and instability.  A July 2013 private MRI revealed minor degenerative changes in the mid and hind foot and a chronic-appearing sprain of the anterior talofibular ligament.  The examiner opined that the Veteran's ankle disorder impacted his ability to work due to limits on prolonged standing, ambulation and repetitive stair climbing.  Significantly, he noted that there contributing factors of pain, weakness, fatigability and/or incoordination and additional limitation of functional ability of the joint during flare-ups or repeated use over time.  The additional limitation was described as pain, which may further limit range of motion, but he said he could not provide the degree of additional limitation could not be determined in an isolated examination without resort to mere speculation.  Finally, he said that the Veteran had a new diagnosis of left ankle impingement with tendonitis, which he said represented a progression of the previous diagnosis of chronic-appearing sprain of the anterior talofibular ligament.

In February 2016, the Veteran was afforded a third VA ankle examination.  He reported that his ankle was stiff and he had trouble walking and standing.  He also said that he had trouble bending his ankle and said that the ankle was "frozen."  He said that he was now walking with a cane, in addition to using the ankle brace.  Plantar Flexion of the left ankle was zero to 20 degrees and dorsiflexion was zero to 10 degrees.  He stated that he could not perform repetitive range of motion exercises because of pain.  The examiner opined that the Veteran's functional loss was as a result of pain, not loss of range of motion.  He also found that pain limited the Veteran's functional ability with repeated use over time, but could not opine without resort to mere speculation as to the additional loss of range of motion, saying he would have to examine the Veteran at that time.  He also found that pain limited his functional ability after flare-ups.  Muscle strength testing was within normal limits and there was no finding of ankylosis.  

VA Medical Center (VAMC) records show that the Veteran was treated for left ankle pain on several occasions during the period on appeal.  In January 2011, he went to the podiatrist with reports of ankle pain and was provided with a referral to prosthetics for a speed brace.  No range of motion measurements were done.

In September 2014, he went back to the podiatrist reporting that the ankle brace had not helped over the past couple of months and said that the left ankle was frozen.  He was referred again to prosthetics for additional treatment.  

Applying the pertinent legal criteria to the facts of this case, and resolving the benefit of the doubt in the Veteran's favor, throughout the period on appeal, the criteria for a disability rating of 20 percent for left ankle impingement with tendonitis have been approximated.  Beginning with the Veteran's first VA examination in January 2012 and continuing through the entire appeal period, both plantar flexion and dorsiflexion were approximately half of their normal range of motion.  There were also contributing factors of pain, weakness, fatigability and/or incoordination and additional limitation of functional ability of the joint during flare-ups or repeated use over time noted during the first examination.  By the time of the March 2016 examination, the Veteran was unable to perform range of motion movements because of pain.  As noted above, 20 percent is the highest rating available under this DC.  

Extraschedular disability ratings and other considerations

The Board has considered whether other diagnostic codes are applicable to the Veteran's left ankle disorder.  However, as there was no evidence of ankylosis, a higher disability rating for ankylosis under DC 5270 is not applicable.  

In evaluating the Veteran's claim, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities, will be made.  38 C.F.R. § 3.321(b)(1).

The evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left ankle disorder that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  Moreover, there was no probative evidence that his disability resulted in repeated hospitalizes or caused marked interference with employment beyond that contemplated by the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.
ORDER

A disability rating of 20 percent for left ankle impingement with tendonitis is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


